Dworman v Carard Mgt. Corp. (2017 NY Slip Op 03917)





Dworman v Carard Mgt. Corp.


2017 NY Slip Op 03917


Decided on May 16, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 16, 2017

Friedman, J.P., Richter, Moskowitz, Gische, Kapnick, JJ.


651802/16 4045N 

[*1] Alwin Dworman, etc., Plaintiff-Respondent,
vCarard Management Corp., et al., Defendants-Appellants, Gary Adelman, Defendant.


Morrison Cohen LLP, New York (Thomas B. Gardner of counsel), for appellants.
Mintz, Levin, PC, New York (Christopher J. Sullivan of counsel), for respondent.

Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered January 30, 2017, which denied defendants Carard Management Corp. and Dean Palin's motion to stay the action pending arbitration, unanimously affirmed, without costs.
The arbitration demands, which identify the issues to be arbitrated, and the claims asserted in the complaint are not "inextricably intertwined" so as to warrant staying the judicial proceeding lest the resolution of the arbitrable issues narrow or resolve the non-arbitrable issues (see County Glass & Metal Installers, Inc. v Pavarini McGovern, LLC, 65 AD3d 940, 940 [1st Dept 2009] [internal quotation marks omitted]). Moreover, no defendant in this action is a party to the arbitration.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 16, 2017
CLERK